Letton, J.,
concurring.
While I think that part of the judgment of the court commanding the respondent to accept the oral statements of- the relator under oath as sufficient evidence goes too far, under the construction of the law laid down in the-opinion, this is really immaterial, .since the judgment was-not superseded, and it was stated at the hearing that it had been executed. In other respects the district court properly held for the relator. He was entitled to be sworn and to have his answers to the queries of the registration officers taken down, considered, and a record made. Whether the judgment of the district court is affirmed or reversed merely relates to the matter of costs, and, since the relator was entitled to much of the relief sought, the respondent should bear this burden.